Jackson, J.,
dissenting: Although it fell to me to write the foregoing opinion, I feel that I must dissent. In the first cause of action, the plaintiff was not to have anything due him until the lots were sold and the plan for the house agreed upon. Moreover, it should be noted that the three houses that were sold were all from the old plan which plaintiff had redone and which he seems to have delivered to Murphree. Plaintiff’s evidence does not show that he finally delivered the four new plans for houses to Murphree and it would seem that the trial court was correct in holding the plaintiff himself had rescinded the contract and that he must recover on quantum meruit. It is true that plaintiff did have some evidence introduced as to the first cause of action in a letter he had written in which he offered to take $975 for his work on the *486plans made in the first cause of action. But plaintiff did not offer this matter as a sample of quantum meruit and I would affirm the trial court as to the demurrer on the first cause of action.
In the second cause of action, I think the trial court was correct in allowing the evidence of the sale of plaintiff’s house to be admitted. Mr. Alvord had been dead only a short time when plaintiff made his sale to Mrs. Alvord. Mr. Alvord died around the first part of July, 1959; plaintiff’s deal with Mrs. Alvord was of the date November 2 of the same year.
Plaintiff’s counsel state that they tried to introduce evidence to explain the sale and that the trial court refused to allow any more evidence upon the point. Therefore, I have some doubt as to the correctness of the court’s orders upon the second cause of action. I would tend to affirm the case also as to the second cause of action.